DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq.
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 4-6, and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,154,826. 
Instant Application 16/221,759
Claims – 12/17/2018
U.S. Patent No. 10,154,826


magnetic resonance imaging system adapted for acquiring a set of magnetic resonance
imaging data in an imaging zone, wherein the magnetic resonance imaging system comprises
a means for generating a magnetic field,
a guiding means adapted for guiding a beam of charged particles to a target
zone within a subject such that the beam encloses an angle with the magnetic field lines of
the magnetic field within the imaging zone, the angle being between 0 degrees and 30 degrees, wherein the imaging zone comprises the target zone,
a zone determination means for determining the location of the target zone within the subject using the set of magnetic resonance imaging data,
a trajectory calculation means for calculating a trajectory of the beam using magnetic field data being descriptive of the magnetic field such that the calculated trajectory
reaches the target zone,
a control means adapted for controlling the guiding means using the calculated trajectory such that the beam follows the calculated trajectory.
2. The therapeutic apparatus of Claim 1, wherein the trajectory calculation means is adapted for calculating an energy loss of the beam within the subject, and wherein the
trajectory calculation means adjusts the calculated trajectory using the energy loss.
4. The therapeutic apparatus of Claim 1, wherein the guiding means is further
adapted such that beam encloses an angle between 5 degrees and 25 degrees with the
magnetic field lines of the magnetic field within the imaging zone, the angle being preferably
between 15 and 20 degrees, wherein the trajectory calculation means is adapted for
calculating more than one calculated trajectory of the beam that directs the beam to the target
zone, wherein the beam control means is adapted for switching between the more than one calculated trajectory during therapy to minimize the exposure of portions of the subject outside of the target zone to the beam.
5. The therapeutic apparatus of claim 1, wherein the magnetic resonance imaging
system is adapted for acquiring the set of magnet resonance imaging data at periodic intervals, wherein the zone determination means is further adapted to monitor motion of the target zone using the set of magnetic resonance imaging data acquired at periodic intervals,
wherein the zone determination means is further adapted to monitor internal motion of the subject along the beam trajectory using the set of magnetic resonance imaging data acquired at periodic intervals, wherein the trajectory calculation means is adapted to adjust the calculation of 
6. The therapeutic apparatus of claim 1, wherein the guiding means comprises charged particle optics for adjusting the beam trajectory, and wherein the guiding means further comprises an adjustable attenuator for modulating the energy of charged particles
comprising the beam.
 11. The therapeutic apparatus of claim 1, wherein the magnetic resonance imaging systems is adapted for measuring the trajectory of charged particles within the imaging zone, wherein the beam control means is adapted for adjusting the beam trajectory using the
measured trajectory.















generator configured to: acquire magnetic resonance images in an imaging zone, include first and second sub magnets located above and below the imaging zone, each sub magnet surrounding a respective central region, the imaging zone surrounding a portion of a subject that includes a target zone, and generate a magnetic field having magnetic field lines passing through the central regions of the first and second sub magnets; a beam guide configured to guide a beam of charged particles along a path to the target zone, in the imaging zone the path and magnetic field lines of the magnetic field form an angle greater than 0 degrees and less than 30 degrees; a processor configured to: determine a location of the target zone within the subject using the magnetic resonance images, determine effects on the beam of charged particles caused by the magnetic field using magnetic field data descriptive of the magnetic field; and calculate a trajectory of the path based at least upon the effects on the beam of charged particles caused by the magnetic field; and a beam controller configured to control the beam guide using the calculated trajectory to guide the beam along the calculated trajectory; wherein the first sub magnet has an external surface facing away from the magnetic field generator that intersects a first central surface that surrounds the central region of the first magnet, wherein there is a beveled surface between the external surface and the first central surface which allows the beam to pass. 
    2. A therapeutic apparatus comprising: a magnetic resonance imaging generator having first and second sub magnets located above and below an imaging zone, each sub magnet surrounding a respective central region, for acquiring a set of magnetic resonance imaging data in the imaging zone, and for generating a magnetic field having magnetic field lines passing through the central regions of the first and second sub magnets; a beam guide for guiding a beam of charged particles along a path to a target zone within a subject, in the imaging zone the path and the magnetic field lines of the magnetic field form an angle greater than 0 degrees and less than 30 degrees; a processor configured to: determine a location of the target zone within the subject using the set of magnetic resonance imaging data, and calculate a trajectory of the path of the beam using magnetic field data descriptive of the magnetic field; and a beam controller configured to control the beam guide using the calculated trajectory such that the beam follows the calculated trajectory; wherein the first sub magnet has an external surface facing away from the magnetic field generator that intersects a first central surface that surrounds the central region of the first magnet, wherein there is a beveled surface between the external surface and the first central surface which allows the beam to pass. 
    3. The therapeutic apparatus of claim 1, wherein the processor is further configured to: calculate an energy loss of the beam within the subject, and adjust the calculated trajectory using the energy loss. 
    4. The therapeutic apparatus of claim 1, wherein in the imaging zone, the path and the magnetic field lines of the magnetic field form an angle selected from ranges of between 5 degrees and 25 degrees, the calculated trajectory of the beam comprises more than one calculated trajectory, and the beam controller is configured to switch between the more than one calculated trajectory during therapy to minimize the exposure of portions of the subject outside of the target zone to the beam. 
    5. The therapeutic apparatus of claim 1, wherein: the magnetic resonance imaging generator is further configured to acquire magnetic resonance images at periodic intervals; the processor is further configured to: monitor motion of the target zone using the magnetic resonance images acquired at periodic intervals, monitor internal motion of the subject along the beam trajectory using the magnetic resonance images acquired at periodic intervals, and adjust the calculation of the calculated trajectory to compensate for motion of the target zone, and the beam controller is configured to adjust the beam trajectory using adjustments to the calculated trajectory. 
    6. The therapeutic apparatus of claim 1, wherein the beam guide comprises: charged particle optics for adjusting the beam trajectory, and an adjustable attenuator for modulating the energy of charged particles comprising the beam. 
    7. The therapeutic apparatus of claim 1, wherein the magnetic resonance imaging system is further configured to measure the trajectory of charged particles within the imaging zone, wherein the beam controller is configured to adjust the beam trajectory using the measured trajectory. 



Regarding to instant claim(s) 1-2, 4-6, and 11, patented claim(s) set(s) forth the above-mapped limitations. 
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-2, 4-6, and 11 of the instant application is similar to claims 1-7 of US Patent 10,154,826. In addition, claim 1 recites “between 0 and 30 degrees” while claims 1 and 2 of US Patent 10,154,826 recites “greater than 0 degrees and less than 30 degrees.” 
Therefore, claims 1-7 of US 10,154,826 in essence is a “species” of the generic invention of claims 1-2, 4-6, and 11 of the instant application. It has been held that the generic invention is “anticipated” by the “species.” 
The claim under examination is not patentably distinct from the reference claim(s) if the claim under examination is anticipated by the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 1052, 29 USPQ2d 2010, 2015-16 (Fed. Cir. 1993).
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Such claim limitation(s) is/are following limitations recited in claim 1-12
“a means for generating a magnetic field” 
“guiding means adapted for” 
“a zone determination means for” 
“a trajectory calculation means for” 
“a control means adapted for”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
“a means for generating a magnetic field”  will be interpreted as will be interpreted as a superconducting magnet ([0019]), and equivalent thereof.
“guiding means adapted for” will be interpreted as charged particle optics, mirrors, charged plates, object deflecting the trajectory ([0014]), and equivalent thereof.
“a zone determination means for” will be interpreted as a computer product program in computer/processor ([0065]), and equivalent thereof. 
“a trajectory calculation means for” will be interpreted as a computer, controller ([0022]), and equivalent thereof.
“a control means adapted for” will be interpreted as a computer, controller ([0022]), and equivalent thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

 Claims 1, and 7-12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over “Bucholz et al.,” US 2004/0199068 (hereinafter Bucholz) and in view of “Oosting et al.,” US 2009/0088625 (hereinafter Oosting).
Regarding to claim 1, Bucholz teaches a therapeutic apparatus comprising:
a magnetic resonance imaging system adapted for acquiring a set of magnetic resonance images in an imaging zone (MRI [0042], target defined by an image from earlier MRI scan for treatment volume [0046]), wherein the magnetic resonance imaging system comprises a means for generating a magnetic field (magnets, [0046]-[0047]), the imaging zone surrounding a portion of a subject that includes a target zone;

A guiding means adapted for guiding a beam of charged particles to a target zone within a subject such that the beam encloses an angle with the magnetic field lines of the magnetic field within the imaging zone, the angle being between 0 degrees and 30 degrees, wherein the imaging zone comprises the target zone (optical beam pipe, [0046]-[0047], and Figs. 1-4 all show angle of zero degree between magnetic field line and beam path)
A zone determination means for determining the location of the target zone within the subject using the set of magnetic resonance images ([0046], [0062]-[0063] and [0068])
Bucholz does not further explicitly teach a trajectory calculation means and a control means adjusting trajectory by controlling the guiding means.
However, Oosting teaches a photon therapy planning and treatment where MRI imaging modalities are used to preplan and monitor the procedures ([0054]-[0056]) and further teaches following limitations:
A trajectory calculation means for calculating a trajectory of the path using the data being descriptive of the magnetic field (Figs. 4 and [0058], [0082]-[0103]) such that the beam follows the calculated trajectory (Figs. 14-19, uses feedback and MRI imaging to monitor and visualize the treatment/procedure [0074]-[0075], [0083]-[0085] beam deflection is guided by MRI).
A control means adapted for controlling the guiding means using the calculated trajectory to guide the beam along the calculated trajectory (Figs. 14-19, uses feedback and MRI imaging to monitor and visualize the treatment/procedure [0074]-[0075], [0083]-[0085] beam deflection is guided by MRI).
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Bucholz and Oosting before him at the time the invention was made, to modify the apparatus taught by Bucholz to include the teachings of Oosting, as trajectory calculation and controlling using calculated trajectory are well known in the art and suitable for use in the apparatus of particle therapy. One of ordinary skill in the art would have been motivated to make such a combination as it provides improved accuracy of treatment procedure ([0004]).
Regarding to claim 7, Bucholz and Oosting together teach all limitation of claim 1 as discussed above.
Oosting further teaches the beam guide is configured to move relative to the magnetic field generator (robotic manipulator for controlling the position of the beam generators and aimers, Fig. 2 [0055]).
Regarding to claims 8-9, Bucholz and Oosting together teach all limitation of claim 1 as discussed above.
Bucholz further teaches following limitations:
wherein the therapeutic apparatus further comprises a subject support adapted for adjusting the position of the subject during operation of the therapeutic apparatus (patient support, [0068] and [0072]-[0075])
wherein the orientation of the guiding means is fixed relative to the means for generating a magnetic field, and wherein subject support is further adapted for rotational motion during operation of the therapeutic apparatus ([0075], rotating patient support)
Regarding to claim 10 and 12, Bucholz and Oosting together teach all limitation of claim 1 as discussed above.
Bucholz further teaches following limitations:
wherein the zone determination means is further adapted for receiving planning data for planning therapy using the therapeutic apparatus, wherein the zone determination means is adapted for confirming if the planning data satisfies a predetermined criterion using the set of magnetic resonance imaging data, wherein the zone determination is adapted for performing at least one of the following if the planning data does not satisfy the predetermined criterion: halting the generation of the beam of charged particles, alerting an operator that the planning data is not accurate, adjusting the planning data, receiving corrections to the planning data from the operator ([0069]-[0073])
wherein the guiding means is adapted for guiding a beam of charged particles that comprises at least one of the following: protons, carbon nuclei, or atomic nuclei (proton beam, [0003], [0068])
Regarding to claim 11, Bucholz and Oosting together teach all limitation of claim 1 as discussed above.
Oosting further teaches wherein the magnetic resonance imaging systems is adapted for measuring the trajectory of charged particles within the imaging zone, wherein the beam control means is adapted for adjusting the beam trajectory using the measured trajectory (feedback control by imaging device and plurality of nanoparticles attached to within the target, [0007], [0053] and [0092]).
Claims 2-3 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bucholz and Oosting as applied to claim 1 above, and further in view of “Jackson,” US 2004/0225603 (hereinafter Jackson).
Regarding to claim 2, Bucholz and Oosting together teach all limitation of claim 1 as discussed above.
Bucholz and Oosting do not further teach calculating energy loss and adjusting the trajectory.
However, Jackson teaches monitoring loss of kinetic energy of the charged particle as it passes through the human tissue to optimize the parameters of the therapy ([0060H0066], [0135H0137] Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Bucholz, Oosting, and Jackson before him at the time the invention was made, to modify the apparatus taught by Bucholz and Oosting to include the teachings of Jackson, as energy loss monitoring and projection of the particles are well known in the art and suitable for use in the apparatus of particle therapy device. One of ordinary skill in the art would have been 
Regarding to claim 3, Bucholz, Oosting, and Jackson together teach all limitation of claim 2 as discussed above.
Bucholz further teaches wherein the guiding means is adapted for guiding a beam of charged particles that comprises charged particles that have a kinetic energy greater than or equal to the kinetic energy necessary so that the Bragg-peak of the particle beam is within the target zone, and wherein the beam guiding means further comprises an adjustable attenuator for modulating the location of the Bragg-peak of the beam so that the Bragg-peak is within the target zone ([0005], [0068], [0075], [0080])
Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bucholz and Oosting  as applied to claim 1 above, and further in view of “Green,” US 6,198,957 (hereinafter Green) and “Kraft,” US 6,730,921 (hereinafter Kraft). 
Regarding to claim 4, Bucholz and Oosting together teach all limitations of claim 1 as discussed above. 
Oosting further teaches wherein the beam control means is adapted for switching between the more than one calculated trajectory during therapy to minimize the exposure of portions of the subject outside the target zone to the beam ([0043]-[0046], [0053]-[0058], [0068], and [0083]).
Bucholz and Oosting do not further teach wherein the guiding means is further adapted such that beam encloses an angle between 5 degrees and 25 degrees with the magnetic field lines of the magnetic field within the imaging zone, the angle being preferably between 15 and 20 degrees.
However, Green teaches a MRI radiotherapy system where each of the coils includes a central opening having a common axis that is substantially coincident with axis of radiotherapy beam thus magnetic field lines show general parallelism with the radiotherapy beam (Col. 12 lines 13-55 and Fig.4). Furthermore, in Figs.4-5, beam 104 shows a small degree of deflection relative to the magnetic field lines of the MRI system.
Although Green does not explicitly teach beam angle between 0 and less than 30 degrees, Kraft teaches an ion beam system for irradiating a tumor where beam system which is fixed and has an irradiation angle between -15 to +15 degrees (Col. 4 lines 42-45 and Col. 12 lines 30-34).
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Bucholz, Oosting, Green and Kraft before him at the time the invention was made, to modify the apparatus taught by Bucholz and Oosting to include the teachings of Green and Kraft, as beam angle selected from smaller ranges such as 5-25 and between 15-20 degrees are well known in the art and suitable for use in the apparatus of image guided radiation treatment. One of ordinary skill in the art would have been motivated to make such a combination as it cost effective and can be used for majority of the tumor tissue treatments (Col. 3 lines 9-12 and Col. 3 lines 61-Col. 4 lines 8). 
Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bucholz and Oosting as applied to claim 1 above, and further in view of “Earnst et al.,” US 2006/0245543 (hereinafter Earnst).
Regarding to claim 5, Bucholz and Oosting together teach all limitation of claim 1 as discussed above.
Oosting further teaches trajectory calculation means is adapted for compensate for motion of the target zone and of the subject along the beam trajectory during calculation 
Oosting does not further explicitly teach gating MRI with periodic cycle.
However, Earnst teaches a therapeutic radiation system where controller controls relative position of therapeutic system and patient support system in response to motion command signal compensating for various patient motions by comparing MR images and calculating the amount of translation ([0016], MRI [0019] and [0025]-[0027]).
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Bucholz, Oosting, and Earnst before him at the time the invention was made, to modify the apparatus taught by Bucholz and Oosting to include the teachings of Earnst, as internal motion corrections are well known in the art and suitable for use in the apparatus of image guided radiation treatment. One of ordinary skill in the art would have been motivated to make such a combination as it provides improved accuracy of treatment by correcting dynamic motion ([0007]).
Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bucholz and Oosting as applied to claim 1 above, and further in view of “Boeh et al.,” US 2009/0296885 (hereinafter Boeh).
Regarding to claim 6, Bucholz and Oosting together teach all limitation of claim 1 as discussed above.
Bucholz and Oosting do not further teach charged particle optics and adjustable attenuator, moving relative to the magnetic field generator.
However, Boeh teaches image guided radiation therapeutic system where beam guide comprises charged optics for adjusting the beam trajectory (magnets and collimators, [0027]-
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Bucholz, Oosting, and Boeh before him at the time the invention was made, to modify the apparatus taught by Bucholz and Oosting to include the teachings of Boeh, as energy attenuators, charged optics and adjusting beam profiles are well known in the art and suitable for use in the apparatus of image guided radiation treatment. One of ordinary skill in the art would have been motivated to make such a combination as it improves the radiation procedure by adjusting particle parameters ([0023]-[0025]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA J PARK whose telephone number is (571)270-1788.  The examiner can normally be reached on Monday-Thursday 8 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on 408-918-9701.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/PATRICIA J PARK/Primary Examiner, Art Unit 3793